ORDER LIFTING STAY OF AUTOMATIC REINSTATEMENT

This Court, on November 7, 1997, issued an order staying the automatic reinstatement of the respondent, Verdelski V. Miller, until further order of this court relative to the Objections to Automatic Reinstatement filed by the Indiana Supreme Court Disciplinary Commission. Thereafter, the respondent filed his Notice of Full Compliance with the Discipline Order Set by the Indiana Supreme Court and Request for Automatic Reinstatement, and the Indiana Supreme Court Disciplinary Commission filed its Withdrawal of Objections of Automatic Reinstatement.
And this Court, being duly advised, now finds that the Commission’s objections have been withdrawn and the Respondent has demonstrated compliance with this Court’s Order of Suspension. Accordingly, we find that this Court’s order staying the automatic reinstatement should be lifted so that the respondent’s automatic' reinstatement may proceed.
IT IS, THEREFORE, ORDERED that this Court’s order dated November 7, 1997, staying the automatic reinstatement of Ver-delski V. Miller is hereby lifted and that, accordingly, his automatic reinstatement shall proceed and be effective as of the date of this order.
= IT IS FURTHER ORDERED that the Clerk of this Court shall forward notice of this Order to the parties and their attorneys of record and to all persons and entities previously notified of the respondent’s suspension and of our November 7th Order pursuant to Admis.Disc.R. 23, Section 3.
All Justices concur.